            Case 3:19-cv-00749-JCH Document 1 Filed 05/16/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

CHRISTOPHER E. BROWN,                                :
an individual,                                       :
                                                     :      CIVIL ACTION NO.
               Plaintiff,                            :
                                                     :
vs.                                                  :      Jury Trial Not Demanded
                                                     :
CAPALBO STONINGTON REALTY LLC,                       :
a Connecticut Limited Liability Company,             :
                                                     :
               Defendant.                            :
                                                     /

                                        COMPLAINT
                                 (Injunctive Relief Demanded)

       Plaintiff, CHRISTOPHER E. BROWN, by and through his undersigned counsel, hereby

files this Complaint and sues CAPALBO STONINGTON REALTY LLC, a Connecticut Limited

Liability Company, for declaratory and injunctive relief, attorney’s fees and costs pursuant to 42

U.S.C. § 12181 et. seq, (“AMERICANS WITH DISABILITIES ACT” or “ADA”), and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act. This Court is vested with original jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1343.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b).

       3.      Plaintiff, CHRISTOPHER E. BROWN, (hereinafter referred to as “MR.

BROWN”), is a resident of the State of New York. Plaintiff enjoys traveling to Connecticut (and

numerous other places) and has visited the area where the Defendant’s Property is located

numerous times over the last three years.
               Case 3:19-cv-00749-JCH Document 1 Filed 05/16/19 Page 2 of 5



          4.      MR. BROWN suffers from Arthrogryposis, which causes him to be confined to a

wheelchair. The condition also causes atrophy in his arms, hands, shoulders and elbows, which

makes it extremely difficult to reach for, grip and manipulate objects.

          5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities and requires a wheelchair for mobility.

          6.      The Defendant, CAPALBO STONINGTON REALTY LLC (hereinafter referred

to as “Defendant”) is a Connecticut Limited Liability Company. Upon information and belief,

the Defendant is the owner, lessee, and/or operator of a place of public accommodation,

including the real property and improvements which are the subject of this action, to wit:

Pawcatuck Shopping Center generally located at 37 S. Broad Street, Pawcatuck, CT 06379.

          7.      All events giving rise to this lawsuit occurred in the District of Connecticut, New

London County, Connecticut.

                        COUNT I - VIOLATION OF TITLE III OF THE
                          AMERICANS WITH DISABILITIES ACT

          8.      Plaintiff realleges and reavers Paragraphs 1 - 7 as if they were expressly restated

herein.

          9.      The Property, a shopping plaza, includes numerous retails shops. Consequently,

it is a place of public accommodation subject to the ADA.

          10.     MR. BROWN has visited the Property several times over the past three years and

plans to return in the near future.

          11.     During his visits, MR. BROWN experienced serious difficulty accessing the

goods and utilizing the services therein due to the architectural barriers discussed in this

Complaint.

                                                   2
          Case 3:19-cv-00749-JCH Document 1 Filed 05/16/19 Page 3 of 5



       12.     MR. BROWN continues to desire to visit the Property, but fears that he will

again encounter serious difficulty due to the barriers discussed herein which continue to exist.

       13.     Furthermore, but for the existing barriers to access, MR. BROWN would visit

the Property more often.

       14.     Defendant is in violation of 42 U.S.C. § 12181 et. seq. and 28 C.F.R. § 36.302 et.

seq. and is discriminating against the Plaintiff due to Defendant’s failure to provide and/or

correct, inter alia, the following architectural barriers which Plaintiff personally encountered

and which hindered his access to the Property:

               A.      Plaintiff encountered inaccessible curb ramps throughout the Property,

                       specifically near O’Keefe’s Discount Liquors and Walgreens due to steep

                       slopes and pavement in disrepair.

               B.      Plaintiff encountered inaccessible parking spaces designated for disabled

                       use near Renegade Fitness and O’Keefe’s Discount Liquors due to steep

                       slopes and severely faded signage which was not legible.

               C.      Plaintiff encountered inaccessible parking spaces designated for disabled

                       use near Top’s China due to a failure to provide any signage and a lack of

                       access aisles.

               D.      Plaintiff encountered inaccessible sidewalk routes along the right side of

                       the Renegade Fitness entrance leading to the rest of the plaza due to

                       running slopes in excess of 1:20, a rise of over 6 inches and a failure to

                       provide handrails.




                                                 3
           Case 3:19-cv-00749-JCH Document 1 Filed 05/16/19 Page 4 of 5



       15.     To date, the readily achievable barriers and other violations of the ADA still

exist and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.     Independent of his intent to return as a patron of the goods and services located

at the Property, Plaintiff additionally intends to return to the Property as an ADA tester to

determine whether the barriers to access discussed herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible and easily accomplishable without placing an undue burden on

DEFENDANT.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff

to fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain the undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s fees, costs,

and expenses paid by DEFENDANT pursuant to 42 U.S.C. § 12205.

       WHEREFORE, the Plaintiff demands judgment against DEFENDANT, and requests the

following injunctive and declaratory relief:

               A.      That the Court declares that the Property owned, leased and/or

                       operated by DEFENDANT is in violation of the ADA;

               B.      That the Court enter an Order directing DEFENDANT to alter the

                       facility to make it accessible to and useable by individuals with

                       disabilities to the full extent required by Title III of the ADA;

               C.      That the Court enter an Order directing DEFENDANT to evaluate

                       and neutralize its policies and procedures towards persons with
                                                  4
  Case 3:19-cv-00749-JCH Document 1 Filed 05/16/19 Page 5 of 5



             disabilities for such reasonable time so as to allow Defendant to

             undertake and complete corrective procedures.

      D.     That the Court award reasonable attorney’s fees, costs (including

             expert fees), and other expenses of suit, to the Plaintiff; and

      E.     That the Court award such other and further relief as it deems

             necessary, just and proper.

Date: May 16, 2019


                                            Respectfully Submitted,



                                    By:    /s/ Louis I. Mussman
                                            Louis I. Mussman (ct27484)
                                            Ku & Mussman, P.A.
                                            18501 Pines Boulevard
                                            Suite 209-A
                                            Pembroke Pines, FL 33029
                                            Phone: (305) 891-1322
                                            Fax: (305) 891-4512
                                            E-mail: louis@kumussman.com

                                            and

                                            Ioannis A. Kaloidis, Esq. (ct25510)
                                            The Kaloidis Law Firm, LLC
                                            Local Counsel
                                            580 Watertown Avenue
                                            Waterbury, CT 06708
                                            Tel: (203) 597-0010
                                            Fax: (203) 597-0024
                                            john@kaloidislaw.com

                                            Attorneys for Plaintiff




                                       5
